Citation Nr: 1233302	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-38 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for orthopedic manifestations of service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

4.  Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

5. Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

6.  Entitlement to service connection for a right foot disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 
7.  Entitlement to service connection for a left foot disability, claimed as secondary to service-connected cervical and lumbar spine disabilities.

8.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected cervical and lumbar spine disabilities.

9.  Entitlement to a separate rating for neurological manifestations of the right upper extremity as secondary to service-connected degenerative disc disease of the cervical spine.

10.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating action, the RO, in part, continued a 20 percent disability rating assigned to the Veteran's service-connected cervical spine disability.  The Veteran appealed the 20 percent disability rating to the Board. 

This appeal also stems from January 2008 and September 2009 rating actions from the ROs in San Juan, Puerto Rico, and Winston-Salem, respectively.  In those rating actions, the ROs denied, in pertinent part, the Veteran's TDIU and service connection claims on appeal, respectively.  The Veteran also appealed these rating actions to the Board. 

In July 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) regarding the issues on appeal in lieu of a personal hearing.  A copy of the DRO's informal conference report has been associated with the claims files. 

The issues of entitlement to a neurological disability of the lower extremities as secondary to service-connected low back disability; entitlement to service connection for a skin disability, claimed as due to Agent Orange exposure; and entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder (originally claimed as PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The decision below addresses the Veteran's claim for an increased disability rating in excess of 20 percent for orthopedic manifestations of service-connected degenerative disc disease of the cervical spine.  Adjudication of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDING OF FACT

The evidence of record shows that the Veteran's orthopedic manifestations of his service-connected degenerative disc disease of the cervical spine are forward flexion limited to no worse than 25 degrees, when pain on motion is taken into consideration, with spasms, tenderness and guarding; there is no evidence of cervical spine ankylosis, favorable or unfavorable.  There is evidence of incapacitating episodes during the previous 12 months (24 days total) but without evidence of doctor-prescribed bed rest.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for orthopedic manifestations of degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

By a September 2006 pre-adjudication letter, the RO notified the Veteran of the information and evidence necessary to substantiate his increased evaluation claim. VA told the Veteran what information he needed to provide, and what information and evidence VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  By the above-cited letter, the Veteran was informed of the Dingess elements.

VA also has a duty to assist the Veteran in the development of his increased evaluation claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims files contain the Veteran's service treatment records, as well as his voluminous post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements and testimony at an informal conference before a Decision Review Officer in July 2010 in support of the increased evaluation claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's increased evaluation claim decided herein. 

Additionally, VA examined the Veteran in November 2006, October 2007, August 2009, and February 2011 to determine the current severity of his service-connected cervical spine disability.  Copies of these examination reports have been associated with the claims file.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all reasonable efforts have been undertaken by VA with respect to the increased evaluation claim decided herein, and no further development is required under these circumstances.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is dispute, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011).

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Analysis

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected cervical spine disability.  

The RO has assigned the Veteran's service-connected degenerative disc disease of the cervical spine a 20 percent disability rating under Diagnostic Code 5242, the Diagnostic Code used to evaluate degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The General Rating Formula for Disease and Injures of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned, in relevant part, for combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  38 C.F.R. § 4.71a Note (2).

The diagnostic criteria for intervertebral disc syndrome are found under Diagnostic Code 5243.  Diagnostic Code 5243 provides the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

A maximum 60 percent rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine.  This is so because there is no evidence of flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine at any time during the appellate period.  Thus, an increased rating of 30 percent is not warranted under the General Rating Formula for Disease and Injuries of the Spine.  In so finding, the Board notes that, when VA examined the Veteran in November 2006, he demonstrated forward flexion of the cervical spine to 25 degrees, when pain on motion was taken into consideration.  When he was examined in October 2007, forward flexion of the cervical spine was noted to be to 35 degrees on repetition without painful motion.  At VA examinations conducted in August 2009 and February 2011, the Veteran demonstrated forward flexion of the cervical spine to 40 degrees on repetitive motion testing.  

In addition, as the Veteran has displayed a range of motion of the cervical spine at each of his VA examinations, there is no evidence of favorable ankylosis.  The February 2011 VA examiner specifically stated that there was no evidence of cervical spine ankylosis.  Thus, an increased rating of 30 percent is not warranted for the service-connected cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

The Board further finds that an increased 40 percent rating is not warranted under Diagnostic Code 5243 under an evaluation of intervertebral disc syndrome.  Although at the February 2011 VA examination the Veteran reported having had incapacitating episodes of 24 days within the previous 12 months as a result of his cervical spine disability, there is no evidence that he was prescribed bed rest by a physician.  While he may choose to intermittently rest due to the pain, that does not satisfy the regulatory definition of incapacitating episodes.  Therefore, an increased 40 percent rating cannot be granted for the cervical spine disability under Diagnostic Code 5243.  

It is therefore the Board's decision that an increased disability rating in excess of 20 percent for the service-connected cervical spine disability is not warranted.  The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2011) would warrant a higher rating in excess of 20 percent for the service-connected cervical spine disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limitation of motion of the cervical spine, and that there is pain on motion.  Limited motion of the cervical segment of the spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use.  The February 2011 VA examiner specifically found the Veteran to have experienced mild to moderate limitation of motion and decreased function of the cervical spine during flare-ups.  Further, each VA examiner addressed the Veteran's limitation of motion in discussing his range of motion of the cervical spine; these findings have been taken into account in the discussion above.  In sum, the Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 20 percent for the service-connected cervical spine disability.  The benefit-of-the-doubt-rule has been considered in making this decision.  38 U.S.C.A. § 5107(b).

The Board notes that the schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence has shown that there was no evidence of bladder or bowel complaints.  With regard to the Veteran's reports of radiating pain into his shoulders and objective evidence of decreased sensation of the right upper extremity, specifically the right lateral forearm, during a February 2011 VA spine examination, this issue is addressed in the Remand portion below and is being remanded for further development.  The medical evidence is otherwise negative for any additional reports of neurological symptoms associated with the service-connected cervical spine disability.  To the contrary, neurological examination was noted to be normal at the November 2006 and October 2007 VA examinations.  Therefore, a separate rating for neurological impairment is not warranted at this time. 

IV.  Hart Considerations

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, supra, and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record is insufficient to show that the Veteran had a worsening of the cervical spine disability, such that increased evaluations are warranted, at any time during the appellate period.  The Board therefore finds that the Veteran is not entitled to a disability rating higher than the 20 percent disability ratings currently assigned at any time within the appeal period.  

V.  Extra-Schedular Consideration

Finally, the Board finds that the Veteran's cervical spine disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's cervical spine disability is adequately contemplated by the applicable diagnostic criteria.  His cervical spine disability is manifested by limitation of cervical spine motion with associated complaints of pain.  These manifestations are contemplated in the rating criteria described above.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating upheld herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied. 


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claim of entitlement to a separate rating for neurological manifestations of the right upper extremity as secondary to service-connected degenerative disc disease of the cervical spine, as well as the claims for service connection and TDIU on appeal.  Specifically, these claims are remanded to determine the current degree of severity of any neurological manifestations of degenerative disc disease of the cervical spine, to include decreased sensation in the right upper extremity; to obtain an addendum opinion to an August 2009 VA examiner's opinions regarding the etiology of the Veteran's bilateral knee, bilateral ankle, bilateral foot, and left hip disabilities; and, to provide the Veteran with a VA examination in connection with his TDIU claim. 

(i)  VA Neurological Examination

The Veteran was provided a VA examination of his cervical spine in February 2011.  At that examination, the VA examiner noted that the Veteran had decreased sensation of the right upper extremity, primarily of the right lateral forearm.  However, the etiology of the decreased sensation of the right upper extremity was not provided.  Thus, in view of these neurological findings noted in connection with an examination of the Veteran's cervical spine, as well as regulations that allow for separately rating neurological abnormalities when evaluating a spinal disability, the Board finds that a remand is necessary to afford the Veteran further examination to determine whether there are any objective right upper extremity neurologic abnormalities attributable to his service-connected cervical spine disability.

(ii)  Service Connection Claims:  
Addendum Opinion to August 2009 VA Examiner's Opinions

The Veteran claims service connection for bilateral knee, bilateral ankle, bilateral foot, and left hip disabilities that are secondary to pain and spasms associated with his service-connected cervical and lumbar spine disabilities.  He maintains that while commuting home from work in the rain in 2006, he experienced a neck spasm that caused him to lose control and crash his motor vehicle, thereby causing injury to his knees, ankles, and feet.  He further contends that he injured his left hip after he had a neck spasm that caused him to trip over a rug and fall.  (See VA Form 21-4238, Statements in Support of Claim, dated in March 2008, April 2009, and September 2009).  In essence, the Veteran maintains that his bilateral knee, bilateral ankle, bilateral foot, and left hip disabilities have been both caused and aggravated by pain and spasms caused by the service-connected low back and cervical spine disabilities.  

In August 2009, VA examined the Veteran to determine the etiological relationship, if any, between any currently diagnosed bilateral knee, bilateral ankle, bilateral foot, and left hip disabilities and his service-connected degenerative disc disease of the cervical and lumbar spine.  The VA examiner diagnosed the Veteran with the following disabilities:  (i) right knee strain; (ii) left knee patellar fracture and tibial plateau fracture; (iii) right calcaneous fracture; (iv) left ankle strain; and, (v) bilateral plantar fasciitis and bilateral metatarsalgia.  The VA examiner opined that the Veteran's disabilities of the feet, knees, and ankles were the result of a 2006 motor vehicle accident and 2004 machinery accident (right ankle); thus, they were not caused by or a result of the Veteran's cervical or lumbar spine disorders.  With respect to the left hip, the VA examiner noted that the Veteran had claimed that the hip injury was the result of a fall that occurred secondary to his back pain.  The VA examiner concluded that because there was no way to verify the event, he could not resolve the issue without resorting to mere speculation.  Overall, the August 2009 VA examiner concluded that the Veteran's left hip fracture was "not in any way connected to his back pain."  (See August 2009 VA examination reports).  

The Board finds the August 2009 VA examiner's opinions inadequate for the following reasons:  First, the VA examiner did not provide any supporting rationale for his conclusions, aside from noting that he could not verify the Veteran's claim that he had fallen and injured his left hip secondary to back pain.  In particular, the examiner did not address the Veteran's credible accounts that the pain and spasms caused by his service-connected cervical and lumbar spine disorders caused him to have a motor vehicle accident and to fall over a rug.  Second, the examiner did not address whether the Veteran's bilateral knee, bilateral ankle, bilateral foot, and left hip disabilities had been aggravated by the service-connected cervical and lumbar spine disabilities, which is the crux of the Veteran's argument with respect to these disabilities.  

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2011), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a remand is necessary to have the August 2009 VA examiner provide an addendum opinion that addresses the aggravation component of the Veteran's service-connection claims and to have him provide supporting rationale for all opinions expressed. 

(iii)  TDIU claim

The Veteran claims that he has been unable to maintain substantially gainful employment since he was involved in a motor vehicle accident in 2006.  The Veteran contends that spasms associated with his service-connected cervical spine and low back disabilities caused him to crash his motor vehicle, and since that accident, he has not been able to maintain employment.  In essence, he maintains that he is unable to maintain employment due to his service-connected cervical spine and low back disabilities. 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection is currently in effect for the following disabilities: (i) degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling; (ii) anxiety disorder, evaluated as 30 percent disabling; (iii) degenerative joint disease of the cervical spine, evaluated as 20 percent disabling; (iv) bilateral hearing loss, evaluated as noncompensably disabling; (v) shell fragment wound scar of the mid-to-low back, evaluated as noncompensably disabling; (vi) residuals of prostate cancer, evaluated as noncompensably disabling; and, (vii) erectile dysfunction associated with residuals of prostate cancer, evaluated as noncompensably disabling.  The Veteran's combined rating is 70 percent.  As the Veteran has two or more service-connected disabilities, one of which is rated at 40 percent, and a combined disability rating of 70 percent, he clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a) (2011).

VA has the duty to supplement the record by obtaining an examination that includes an opinion on what effect the Veteran's service-connected disabilities, when considered together, have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding, in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, aside from an April 2011 VA psychologist's opinion that the Veteran's anxiety did not have a significant impact on his occupational impairment, there is no opinion of record regarding his inability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.  Thus, this must be accomplished on remand. 

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of any neurological manifestations of degenerative disc disease of the cervical spine, to include any decreased sensation of the right upper extremity, primarily the right forearm.   The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary must be accomplished, and all findings reported in detail.  

Specifically, the examiner must address any decreased sensation of the right upper extremity-as well as any other neurological manifestations identified by the Veteran-and provide an opinion as to the etiology thereof, that is, whether any such neurological manifestations are at least as likely as not (50 percent or greater probability) related to his service-connected cervical spine disability.  

If the examiner concludes that the Veteran has right upper extremity neuropathy or any other neurological manifestations as a result of his service-connected degenerative disc disease of the cervical spine, the examiner must characterize the disability as mild, moderate or severe. 

2.  Request an addendum opinion regarding the Veteran's bilateral knee, bilateral ankle, bilateral feet, and left hip disorders from the VA examiner who conducted the August 2009 orthopedic and feet examinations.  The claims folders, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  In light of prior examination findings and the service and post-service evidence of record, the examiner must address the following:  

a) Provide a clear, thorough supporting rationale for the conclusions stated in the August 2009 VA examination that the Veteran's current bilateral knee, foot, and ankle disabilities and his left hip disability are not related to his service-connected lumbar and cervical spine disabilities.  In particular, in the context of any negative opinion, address the Veteran's credible accounts that the pain and spasms caused by his service-connected cervical and lumbar spine disorders caused him to have a motor vehicle accident and to fall over a rug.  

b) Offer a clear, well-reasoned opinion as to whether is it as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee strain; left knee patellar fracture and tibial plateau fracture; right calcaneus fracture; left ankle strain; and, bilateral plantar fasciitis and bilateral metatarsalgia were permanently aggravated by pain and spasms associated with the Veteran's service-connected low back and cervical spine disabilities.  

For each disability that the August 2009 examiner determines was aggravated (i.e., permanently worsened) by pain and spasms associated with the service-connected low back and cervical spine disabilities, he must identify the percentage of disability that is attributable to the aggravation, if possible.

The examiner must address any relevant service treatment records, medical records, and the Veteran's lay statements of record.  If the examiner determines that a new examination is required, one must be conducted.  

If the examiner who conducted the August 2009 VA feet and orthopedic examinations is not available, AMC must afford the Veteran a new comprehensive examination to determine whether or not the Veteran's right knee strain; left knee patellar fracture and tibial plateau fracture; right calcaneus fracture; left ankle strain; and, bilateral plantar fasciitis and bilateral metatarsalgia were caused or permanently aggravated by pain and spasms associated with the Veteran's service-connected low back and cervical spine disabilities. 

3.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work. The Veteran's claims files, to include a complete copy of this remand, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.
   
The examiner(s) must interview the Veteran as to his employment and education history.  The examiner(s) must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his service-connected disabilities, to include any additional disabilities for which service connection is granted pursuant to the directives of this remand, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  

In so opining, the examiner is reminded that the Veteran is currently in receipt of service connection for the following disabilities:  degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling;  anxiety disorder, evaluated as 30 percent disabling; degenerative joint disease of the cervical spine, evaluated as 20 percent disabling; bilateral hearing loss, evaluated as noncompensably disabling; shell fragment wound scar of the mid-to-low back, evaluated as noncompensably disabling; residuals of prostate cancer, evaluated as noncompensably disabling; and, erectile dysfunction associated with residuals of prostate cancer, evaluated as noncompensably disabling.

All findings, along with a fully articulated medical rationale for all opinions expressed, must be set forth in the examination reports.  

If any VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After completing the above, and any other development deemed necessary, adjudicate the Veteran's claim of entitlement to a separate rating for neurological manifestations of the right upper extremity as secondary to the service-connected degenerative disc disease of the cervical spine, and re-adjudicate the claims for service connection for bilateral knee, bilateral ankle, bilateral foot, and left hip disabilities, each to include as secondary to the service-connected cervical and lumbar spine disabilities, and entitlement to TDIU based on the entirety of the evidence.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b). 

If any benefit sought on appeal is not fully granted, the AOJ must furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, before the claims files are returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


